Title: From John Adams to James Lovell, 20 October 1802
From: Adams, John
To: Lovell, James



Dear Sir
Quincy October 20. 1802

I return you "The Messenger" with many Thanks. The Politicks of Europe are written with a Splendid display of ancient and modern Information, and a Studied Elocution: but like almost all other political Writings of those Times betray an Insincerity, a Want of Candor and Integrity, which to me, I own, is extreamly disgusting. In France before the Revolution they had their "Ecrivains des charniers," who had various prices for writing: Some had ten Sols others twenty and Some thirty. Of the last you might have Eloquence and imagery, "des Phrases," and many Tropes and Figures. In London they have an hundred hackney Writers, who for a Guinea a day, will write anything you want; for or against any Character, Person, Thing or Cause. The Writer of the Politics of Europe might cost two Guineas a day. The most profligate of our political Scribblers have had a Reinforcement imported from more than one of those black Regiments in Europe, and they have almost destroyed the distinction between Truth and Falshood in the Minds of our enlightened Countrymen. Accept I pray you, an assurance of an old Esteem and continued affection from / your old Friend
John Adams